DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2010/0272984) in view of in view of Yamazaki et al. (US 2015/0337204; cited in Applicant’s IDS), Naoki (JP 2000-204212, machine translation referred to herein; cited in prior Office action), and Shin-Etsu (Reactive & Non-Reactive Modified Silicone Fluid, 2009, p. 1-10; cited in prior Office action).
Regarding Claim 1, Hada teaches a vinyl chloride resin composition for powder molding.  The composition includes 100 parts by weight of vinyl chloride resin (Abstract).  The vinyl chloride resin has an average particle size ranging from 50-500 microns (Abstract).  This falls within the claimed range of at least 30 microns.  The composition also includes a dusting agent.  Preferred dusting agents include vinyl chloride resin fine particles having an average particle size of 0.1-10 microns (p. 3, [0028]).  This falls within the claimed range of less than 30 microns.  Taken in combination, Hada’s vinyl chloride resin and dusting agent read on the claimed vinyl chloride resin (a).
The composition further comprises 100-150 parts by weight of a plasticizer (Abstract).  This reads on the claimed plasticizer (b).
Hada’s composition is used to produce vehicle interior parts (p. 1, [0002]).  The composition may further comprise various additives (p. 3, [0029]).  Hada does not teach a fatty acid amide group-modified silicone oil as claimed.
In the same field of endeavor, Yamazaki teaches a resin composition which may be used to form a variety of automobile interior and exterior parts (p. 9, [0110]).  The composition includes a synthetic resin.  Suitable synthetic resins include polyvinyl chloride and a variety of vinyl chloride-based copolymers (p. 8, [0102]).  The composition further includes a plasticizer (p. 7, [0092]).
 A silicone oil is also included.  The silicone oil improves water resistance.  Suitable silicone oils include higher fatty acid amide-modified silicone oils (p. 4-5, [0068]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hada in view of Yamazaki to include a fatty acid amide-modified silicone oil in order to improve water resistance.
Neither Hada nor Yamazaki teach a product having the claimed weight reduction rate.
Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil.  This product is sold under the trade name KF-3935.  Shin-Etsu identifies this product as exhibiting water repellency (i.e. water resistance) (p. 8).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hada in view of Yamazaki to select a fatty acid amide-modified silicone oil as set forth above, and further in view of Shin-Etsu to specifically select KF-3935 for use in this capacity.  This represents a commercially available embodiment of the fatty acid amide-modified silicone oil generally disclosed by Yamazaki which exhibits the water resistance associated with Yamazaki’s products.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Alternatively, The U.S. Supreme Court supplied seven rationales in KSR International v. Teleflex Inc. (550 USPQ2d 1385) that, by following the factual inquiries set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), establish a prima facie case of obviousness. The rationales include “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   See MPEP 2143 (I)(E).
To reject a claim based on this rationale, there must first be a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  One of ordinary skill in the art at the time of filing would have been motivated to modify Hada in view of Yamazaki for the reasons articulated above.  In doing so, one of ordinary skill in the art would have been faced with a particular design need or market pressure to solve a problem: Although Yamazaki articulates the benefits associated with fatty acid amide group-modified silicone oils, no specific products are disclosed.  One skilled in the art would have found it necessary to seek out such a modified silicone oil.  
One option at once apparent to those of ordinary skill in the art is seeking out a commercially available product having the characteristics identified by Yamazaki.  As indicated above, Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil (p. 8, KF-3935).  In addition to having the chemical structure taught by Yamazaki, this product is identified as contributing water repellency.  This is one characteristic associated with the fatty acid amide group-modified silicone oils generally taught by Yamazaki.  This demonstrates that the number of solutions available to one of ordinary skill in the art at the time of filing was finite inasmuch as only one fatty acid amide group-modified silicone oil was commercially available. 
One of ordinary skill in the art at the time of filing could have pursued this solution to the problem with a reasonable expectation of success given that Yamazaki generally teaches the suitability of fatty acid amide group-modified silicone oils, and the Shin-Etsu product meets the description of modified silicone oils generally suggested by Yamazaki.  There is a reasonable expectation that selecting a specific compound having the characteristics generally taught by Yamazaki will perform in the manner indicated by Yamazaki.
It would have been obvious to one of ordinary skill in the art at the time of filing to try selecting Shin-Etsu’s KF-3935 as a fatty acid amide group-modified silicone oil when modifying Hada in view of Yamazaki for the reasons articulated above.  
Although not disclosed by the cited references, the instant specification confirms that the weight reduction rate of Shin-Etsu’s KF-3935 at 260°C in thermogravimetric analysis is 5.0% by mass (specification at p. 37, lines 30-33).  Thus, KF-3935 reads on the claimed silicone oil (c).
Hada, Yamazaki, and Shin-Etsu do not teach an appropriate amount in which to include a silicone oil.
In the same field of endeavor, Naoki teaches a composition comprising 100 parts by weight of a vinyl chloride resin; 20-200 parts of a plasticizer; and 0.05-5 parts of a silicone oil (Abstract).  This indicates that the silicone oil is present in amounts of 0.025-25 parts by weight relative to 100 parts plasticizer.  The composition is useful in forming automobile interior parts (p. 6, [0026]).
According to Naoki, including less than 0.05 parts by weight of a silicone oil leads to insufficient abrasion resistance and feel.  If the amount exceeds 5 parts by weight, a sticky feeling is generated on the surface (p. 3, third full paragraph).  This teaching is applicable to any silicone oil (p. 3, second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include 0.05-5 parts by weight of KF-3935 when modifying Hada in view of Yamazaki and Shin-Etsu, as Naoki teaches the criticality of this range in obtaining desirable abrasion resistance and surface feel characteristics.  This falls within the claimed range of 0.01 parts by mass or more.  Thus, modification of Hada in view of Yamazaki, Shin-Etsu, and Naoki reads on Claim 1.
Regarding Claim 2, Hada’s composition includes 100-150 parts by weight of a plasticizer (Abstract) and Naoki teaches toward the use of 0.05-5 parts by weight of silicone oil per 100 parts vinyl chloride resin.  This is indicative of approximately 0.03-5 parts silicone oil per 100 parts plasticizer.  This overlaps the claimed range of 1.2 parts or less.
Regarding Claim 7, Hada teaches molded objects obtained from the composition described above (p. 4, [0031]).
Regarding Claims 8 and 9, Hada teaches laminates including a surface layer formed from the vinyl chloride resin over a polyurethane foam (p. 1, [0001]) used as a surface of a vehicle interior material such as an instrument panel (p. 5, [0045]).
Regarding Claim 10, Hada’s composition comprises 100 parts by weight of vinyl chloride resin hahaving an average particle size ranging from 50-500 microns (Abstract).  The composition also includes 1-30 parts by mass of a dusting agent per 100 parts by mass of the vinyl chloride resin.  Preferred dusting agents include vinyl chloride resin fine particles having an average particle size of 0.1-10 microns (p. 3, [0028]).  This is indicative of a vinyl chloride resin containing approximately 77-99 wt% of vinyl chloride particles and 1-23 wt% vinyl chloride resin fine particles.  These ranges fall within the claimed ranges.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, and 6-8 of copending Application No. 16/088,747 in view of Shin-Etsu. 
Claim 1 of ‘747 recites a vinyl chloride resin (a) containing vinyl chloride resin particles and vinyl chloride resin fine particles having average particle diameters falling within the claimed ranges.  The conflicting claim also recites a plasticizer (b) in an amount falling within the claimed range.  
Claim 1 of ‘747 recites a modified silicone oil (c) selected from two species, one of which is a fatty acid amide-modified silicone oil as recited in instant Claim 1.  Claim 3 of ‘747 depends from Claim 1 and recites an amount of modified silicone oil (c) of 0.05-5 parts by mass.  This falls within the claimed range.
The claims of ‘747 do not recite a weight reduction rate of the fatty acid amide-modified silicone oil.
Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil.  This product is sold under the trade name KF-3935 (p. 8).  
It would have been obvious to one skilled in the art to select KF-3935 as the silicone oil used as component (c) in the claims of ‘747, as it represents a commercially available example of a fatty acid amide-modified silicone oil.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  
Alternatively, The U.S. Supreme Court supplied seven rationales in KSR International v. Teleflex Inc. (550 USPQ2d 1385) that, by following the factual inquiries set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), establish a prima facie case of obviousness. The rationales include “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   See MPEP 2143 (I)(E).
To reject a claim based on this rationale, there must first be a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  When carrying out the invention described in Claim 1 of ‘747, one of ordinary skill in the art would have been faced with a particular design need or market pressure to solve a problem: Although the claims teach the use fatty acid amide group-modified silicone oils, no specific products are recited.  One skilled in the art would have found it necessary to seek out such a modified silicone oil.  
One option at once apparent to those of ordinary skill in the art is seeking out a commercially available product.  As indicated above, Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil.  This demonstrates that the number of solutions available to one of ordinary skill in the art at the time of filing was finite inasmuch as only one fatty acid amide group-modified silicone oil was commercially available. 
One of ordinary skill in the art at the time of filing could have pursued this solution to the problem with a reasonable expectation of success given that Claim 1 of ‘747 generally teaches the suitability of fatty acid amide group-modified silicone oils, and the Shin-Etsu product meets the description of modified silicone oils generally suggested by ‘747.  There is a reasonable expectation that selecting a specific compound having the characteristics generally taught by ‘747 will perform in the manner indicated by Yamazaki.
It would have been obvious to one of ordinary skill in the art at the time of filing to try selecting Shin-Etsu’s KF-3935 as a fatty acid amide group-modified silicone oil in Claim 1 of ‘747  for the reasons articulated above.  
The instant specification demonstrates that this product has a weight reduction rate at 260°C in thermogravimetric analysis of 5.0% by mass (specification at p. 37, lines 30-33).  Thus, KF-3935 reads on the claimed silicone oil (c).
Modification of Claim 3 of ‘747 in view of Shin-Etsu as applied above reads on instant Claim 1.
Regarding Claim 2, Claim 1 of ‘747 includes 80-150 parts by mass plasticizer.  Taken in combination, these amounts suggest approximately 0.03-6.25 parts by mass of silicone oil relative to plasticizer.  This overlaps the claimed range of 1.2 parts by mass or less.
The limitations of instant Claims 7-9 are taught by Claims 6-8 of ‘747.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16/088,747 in view of Shin-Etsu as applied to Claim 1 above, further in view of Hada. 
Regarding Claim 10, modification of ‘747 in view of Shin-Etsu remains as applied above.  The claims of ‘747 do not specify an amount of fine particles relative to vinyl chloride resin particles.
Hada teaches a vinyl chloride resin composition for powder molding.  The composition includes 100 parts by weight of vinyl chloride resin (Abstract).  The vinyl chloride resin has an average particle size ranging from 50-500 microns (Abstract).  The composition also includes 1-30 parts by mass of a dusting agent, also referred to as a powder flowability reforming agent, per 100 parts by mass of the vinyl chloride resin.  Preferred dusting agents include vinyl chloride resin fine particles having an average particle size of 0.1-10 microns (p. 3, [0028]).  This is indicative of a vinyl chloride resin containing approximately 77-99 wt% of vinyl chloride particles and 1-23 wt% vinyl chloride resin fine particles.  
It would have been obvious to one skilled in the art to apply the amounts taught by Hada to the vinyl chloride resin particles and fine particles recited in Claim 1 of ‘747, as these amounts are shown to be workable for similar compositions used in similar applications.  Additionally, the use of fine particles in this amount allows them to function as a powder flowability reforming agent, thereby improving the flowability characteristics of the composition of ‘747.  Modification in this way reads on instant Claim 10.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments

Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive.  All grounds of rejection presented in the previous Office have been withdrawn in favor of the new grounds of rejection presented above necessitated by the amendment to the claims.  The portions of Applicant’s arguments which remain applicable to the new grounds of rejection will be addressed.
The new ground of rejection above cites MPEP 2144.07 as establishing that is prima facie obvious to select a known material based on its suitability for its intended use.  Applicant argues that this portion of the MPEP is not relevant to the instant case.  
Applicant observes that in establishing that is prima facie obvious to select a known material based on its suitability for its intended use, MPEP 2144.07 cites to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 207 (1945).  Applicant states that Sinclair relates to solving a problem relating to rapidly drying ink, and that the rejection at issue involved selecting a known solvent from a list of solvents arranged according to boiling point.  
Applicant notes that the instant invention solves the problem of a vinyl chloride resin becoming sticky when blending with plasticizer.  Applicant argues that contrary to Sinclair, the claimed silicone oil was not known to have properties suitable for solving this problem.  Applicant appears to conclude that the rationale articulated in MPEP 2144.07 is not applicable because the proposed modification solves a problem identified by the prior art rather than by the Applicants.
Applicant’s observations with respect to Sinclair are noted.  However, the prior art need not solve the same problem identified by the Applicant to make a prima facie finding of obviousness.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The guidance provided in MPEP 2144.07 quotes Sinclair in holding that “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  The fact that those requirements were identified by or arose directly from the prior art rather than the instant application makes this rationale no less applicable.
In addition to the rationale articulated in MPEP 2144.07, selecting Shin-Etsu’s KF-3935 would have been obvious to try consistent with KSR as described in MPEP 2143(I)(E).  Applicant’s attention is directed to the application of this rationale in paragraphs 14-18 above.
Applicant argues that no explanation has been provided as to how or why KF-3935 was selected based on its suitability for its intended use.  
The cited prior art teaches that including a fatty acid amide-modified silicone oil in a vinyl chloride resin composition will inhibit particle aggregation during blending and will improve water resistance.  As observed by the Applicant, Shin-Etsu states that KF-3935 is known to exhibit water repellency (i.e. water resistance).  Shin-Etsu’s KF-3935 represents a known, commercially available product having the chemical characteristics identified by Yamazaki as contributing these benefits, and is specifically recognized by Shin-Etsu as having the water resistance characteristics desired by Yamazaki.
The remainder of Applicant’s arguments directed specifically to Naoki are noted but are not relevant to the new grounds of rejection presented above.  Arguments relating to new claim limitations introduced by amendment or included in newly presented Claim 10 are addressed in full by the new grounds of rejection presented above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762